oN OO FP W DYNO —

©

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANDREW P. CASE NO. CV 18-5070-JAK (AGR)
Plaintiff,
ORDER ACCEPTING FINDINGS AND
vs. RECOMMENDATION OF UNITED

STATES MAGISTRATE JUDGE
ANDREW SAUL Commissioner of Social
Security,

Defendant.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint for Review
of Denial of Social Security Disability Benefits, records on file, and the Report and
Recommendation of the United States Magistrate Judge. Further, the Court has
engaged in a de novo review of those portions of the Report to which Plaintiff has
objected and Defendant replied. The Court accepts the findings and
recommendation of the Magistrate Judge.

IT IS ORDERED that Judgment is entered for the defendant, the

Commissioner of Social Security Administration.

 

 

DATED: October 18,2019 C] tn.
JOHN A. WO
United States District Judge

 
